Citation Nr: 1127525	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an rating in excess of 40 percent for spondylolisthesis of the lumbar spine, status post lumbar spine surgery with right radiculopathy, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958 and from June 1958 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama.

In February 2010, a videoconference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.

When the case was last before the Board in April 2010, the issue of entitlement to a schedular rating in excess of 40 percent for spondylolisthesis of the lumbar spine, status post lumbar spine surgery with right radiculopathy, was denied.  A separate 10 percent rating was granted for the resulting neurological manifestations of right lower extremity.  Additionally, the Board remanded to the agency of original jurisdiction (AOJ), the TDIU issue for proper development and adjudication, as it was noted to be part of the increased rating claim already on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The case has been returned to the Board for further appellate consideration.  

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected spondylolisthesis of the lumbar spine does not present such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for spondylolisthesis of the lumbar spine, status post lumbar spine surgery with right radiculopathy, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.321(b) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a letter dated in August 2006, the AOJ provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The notice letter informed the Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice comply with the requirement that the notice must precede the adjudication.  Further, the AOJ issued a supplemental statement of the case in March 2011.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  A response from the Social Security Administration informs that the Veteran's records are not available and that further attempts to obtain them would be futile.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with some of the instructions from its April 2010 remand.  Specifically, the RO was instructed to 1) provide the veteran with VCAA notice required for a claim seeking entitlement to a TDIU; 2) provide the Veteran VA Form 21-8940; 3) return the claims folder to the November 2008 examiner for an addendum; and 4) submit the TDIU and increased rating claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for opinions regarding the Veteran's employability.  The Board finds that the RO has complied with these instructions by providing the Veteran with VCAA notice and VA Form 21-8940 in April 2010.  The Board further finds that the Memorandum Report by the Director, Compensation and Pension Services and the April 2010 VA examination report substantially complies with the Board's April 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Extraschedular Rating for Lumbar Spine Disability

In this case, in light of certain favorable evidence of record, in its April 2010 Board remand, the Board asked the RO to refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to an extraschedular rating in accordance with the 38 C.F.R. § 3.321(b).  In response, the Director of Compensation and Pension issued a December 2010 letter opining that the Veteran was not entitled to an extraschedular rating under 38 C.F.R. § 3.321(b).  Therefore, the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extra-schedular issue on the merits.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence of record includes a November 2008 VA examination report, which notes that the Veteran has been hospitalized several times due to his back disability.  It was noted that the Veteran indicated that he is unemployed, and has been for 10 to 20 years due to his low back problems.  The examiner opined that the back disability has a moderate effect on chores, shopping, and recreation.  It has a severe effect on sports and exercise, and it has no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner did not provide an opinion as to whether the back disability would affect employment.  

An April 2010 VA medical opinion indicates that the Veteran's lumbar spine disability does not prevent him from securing and maintaining physical and/or sedentary employment.

In a December 2010 memorandum, the Director of Compensation and Pension indicated that, after a review of all medical evidence, there is no evidence of incapacitating episodes requiring bed rest prescribed by a physician related solely to the Veteran's lumbar spine condition or any of the service-connected conditions.  It was further noted that the Veteran's medical history is negative for any type of back surgery or hospitalization for the back condition since the 1980s.  Additionally, there is no documentation of emergency room treatment for the spine, peptic ulcer, or right lower extremity disabilities.  The evidentiary record does not demonstrate that the Veteran's symptomatology consistent with the lumbar spine condition is not wholly contemplated by the criteria utilized to assign the current and past evaluations.  The objective findings on the medical examinations do not establish entitlement to extraschedular evaluation.  Therefore, entitlement to an extraschedular rating for the service-connected lumbar spine disability in excess of the currently assigned 40 percent rating is not established under 38 C.F.R. § 3.321(b).

The Board is of the opinion, after reviewing the entire record, that there is no evidence that an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted.  In this case, there is no evidence of any hospitalization due to the lumbar spine disability since 1987.  Moreover, none of the evidence indicates that Veteran's disability has any impact on his employment such that there is marked interference with his ability to work above and beyond that contemplated by his schedular rating.  The April 2010 VA examiner opined that the Veteran has no service-connected disability that prevents him from maintaining physical and/or sedentary employment.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). 

Accordingly, the preponderance of the evidence is against the claim, and the extra-schedular evaluation is denied.  38 C.F.R. § 3.321(b);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An rating in excess of 40 percent for spondylolisthesis of the lumbar spine, status post lumbar spine surgery with right radiculopathy, on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), is denied.


REMAND

With regard to the TDIU claim, the Board notes that in the April 2010 remand, the AOJ was instructed to complete certain development actions and then, should the claim be disallowed, issue a supplemental statement of the case on the TDIU issue.  While all development actions were completed successfully, the AOJ did not issue a supplemental statement of the case on the TDIU issue.  Instead, a February 2011 rating decision denying a TDIU was issued.

Therefore, the AOJ did not accomplish the objectives set forth in the April 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Consequently, the TDIU issue must be remanded in order for a supplemental statement of the case to be completed.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case on the issue of entitlement to a TDIU and provide a copy to the Veteran and his representative.  Allow the Veteran and/or his representative an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


